    Case 2:19-cv-13184-ILRL-DMD Document 43 Filed 07/10/20 Page 1 of 8



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

ETDO PRODUCTIONS LLC                                        CIVIL ACTION

VERSUS                                                      NO. 19-13184

ALFREDO CRUZ, ET AL                                         SECTION "B"(3)

                               ORDER AND REASONS

        Third-party defendants Jerry Lenaz and Francois Camenzuli

filed a motion to dismiss Disco Amigos Social Aid and Pleasure

Club’s counterclaim for lack of supplemental jurisdiction. Rec.

Doc. 34. Counterclaimant Disco Amigos Social Aid and Pleasure Club

filed    a   memorandum   in    opposition.   Rec.   Doc.   38.   Third-party

defendants then sought, and were granted, leave to file a reply.

Rec. Doc. 41.

        For the reasons discussed below,

        IT IS ORDERED that the motion to dismiss is DENIED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        This trademark dispute arises from the use of the name “Disco

Amigos” and a logo. Plaintiff, ETDO Productions LLC (“ETDO”), filed

this suit on October 18, 2019 seeking declaratory relief and

bringing claims for trademark infringement and dilution, unfair

competition, and unfair business practices against defendants,

Alfredo Cruz, Michelle Rossi, Michelle Hudak, Marisa Naquin, Sonya

Bourgeois, Lisette Bayle, Renee Pastor, and Disco Amigos Social

Aid and Pleasure Club (“Disco”). Rec. Doc. 1.



                                       1
       Case 2:19-cv-13184-ILRL-DMD Document 43 Filed 07/10/20 Page 2 of 8



       On January 10, 2020, defendants answered the complaint and

filed    a    counterclaim   against    ETDO   and   third-party   defendants

Francois Camenzuli (“Camenzuli”) and Jerry Lenaz (“Lenaz”). Rec.

Doc. 30. Defendants asserted federal and state law claims against

ETDO    for    unfair    competition,   false    advertisement,    injury   to

business reputation, and negligent interference. Id. Additionally,

defendants asserted counterclaims and against Camenzuli and Lenaz

for breach of fiduciary duty and breach of the duty of care as

members of Disco’s Board of Directors and Executive Committee. Id.

        According   to    ETDO,   Camenzuli     created   the   phrase   “Disco

Amigos” on November 16, 2011 and Lenaz created the logo of a disco

ball with horns and a nose ring on February 15, 2012. Rec. Doc. 1

at 6.

        On May 16, 2012, Disco Amigos Social Aid and Pleasure Club,

a non-profit, was formed with Camenzuli and Lenaz serving as the

principal officers and board members of Disco. Id. at 7. According

to ETDO, Camenzuli and Lenaz granted Disco implied licenses which

allowed Disco to use the phrase “Disco Amigos” and the logo. Rec.

Doc. 34-1 at 2.

        In 2015, Camenzuli and Lenaz founded ETDO to manage Disco’s

assets and events and the intellectual property rights belonging

to Camenzuli and Lenaz were transferred to ETDO. Rec. Doc. 34-1 at

3.



                                        2
    Case 2:19-cv-13184-ILRL-DMD Document 43 Filed 07/10/20 Page 3 of 8



     According to ETDO, on July 25, 2019, a proposal to sign a

formal license agreement between ETDO and Disco was presented and

discussed at a Disco Board meeting. Rec. Doc. 1 at 8 and 34-1 at

3. However, Disco’s Board of Directors became deadlocked over the

proposal and a final decision was not made. Id. According to

Camenzuli and Lenaz, three members of the Disco’s Board, who also

comprise the Executive Committee of the Board, agreed that a

license agreement with ETDO regarding Disco’s use of the trademark

was proper, but the other five Board members disagreed and insisted

that such an agreement was unnecessary. Rec. Doc. 34-1 at 3. Five

members of the Board argued that the trademark belonged entirely

to Disco, not ETDO. Id. The remaining three members of the Board,

who are also the Executive Committee of the Board of Directors,

disagreed and tried to stop Disco’s use of the trademark without

an executed license agreement. Id. Per ETDO, when Disco failed to

enter into a formal license agreement with ETDO, the implied

licenses previously granted to Disco were revoked. Id. However,

Disco continued and currently operates using the name and logo

without ETDO’s approval. Id.

     Camenzuli   and   Lenaz    filed the       instant    motion to   dismiss

Disco’s   counterclaims        based       on   a   lack    of   supplemental

jurisdiction. Rec. Doc. 34. Disco filed a response in opposition,

arguing that that the court has supplemental jurisdiction over its

counterclaims because the counterclaims arise out of the trademark

                                       3
    Case 2:19-cv-13184-ILRL-DMD Document 43 Filed 07/10/20 Page 4 of 8



dispute. Rec. Doc. 38. Camenzuli and Lenaz then filed a reply

clarifying that its motion for dismissal for lack of supplemental

jurisdiction refer only to Disco’s counterclaims for the breach of

fiduciary duty and breach of the duty of care. Rec. Doc. 41.

LAW AND ANALYSIS

  Rule 12(b)(1) of the Federal Rules of Civil Procedure permits

the dismissal of a case or a particular claim for lack of subject-

matter jurisdiction. “The standard of review applicable to motions

to dismiss under Rule 12(b)(1) is similar to that applicable to

motions to dismiss under Rule 12(b)(6).” Powell v. Hunter, 2012 WL

253105, No. 11-1640, at *2 (E.D. La. Jan. 25, 2012). However, when

considering a motion to dismiss under Rule 12(b)(1), courts may

look to: “(1) the complaint alone; (2) the complaint supplemented

by undisputed facts evidenced in the record; or (3) the complaint

supplemented by undisputed facts plus the court's resolution of

disputed facts.” Ramming v. United States, 281 F.3d 158, 161 (5th

Cir. 2001). “The burden of proof for a Rule 12(b)(1) motion to

dismiss is on the party asserting jurisdiction.” Id.

  Subject Matter Jurisdiction Over Counterclaims

     “Federal courts are courts of limited jurisdiction. They

possess only that power authorized by Constitution and statute.”

Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377

(1994).   By statute, Congress has delineated two primary bases for

original subject-matter jurisdiction in federal courts: federal

                                    4
    Case 2:19-cv-13184-ILRL-DMD Document 43 Filed 07/10/20 Page 5 of 8



question jurisdiction and diversity jurisdiction. 28 U.S.C. §§

1331-1332.   Additionally,      in        1990,    Congress      enacted   the

supplemental jurisdiction statute, which provides in part: “in any

civil   action   of    which   the    district      courts    have   original

jurisdiction,    the    district     courts       shall   have   supplemental

jurisdiction over all other claims that are so related to claims

in the action within such original jurisdiction that they form

part of the same case or controversy under Article III of the

United States Constitution.” 28 U.S.C. § 1367(a). Accordingly,

certain claims may remain in federal court even if they do not

meet the requirements for original jurisdiction so long as they

form the same “case or controversy” as the claims with original

jurisdiction.

     The Supreme Court of the United States defined the case-or-

controversy standard while explaining the outer limits of what was

then known as “pendent jurisdiction” in United Mine Workers of

America v. Gibbs, 383 U.S. 715 (1966). The Court defined a single

case or controversy as one in which all the claims “derive from a

common nucleus of operative fact,” such that one would expect them

to be tried in a single judicial proceeding. Gibbs, 383 U.S. at

725. “Legislative history makes clear that Congress intended to

codify the result in [Gibbs]” with the passage of § 1367. Wright

& Miller, et al, Federal Practice and Procedure § 3567.1. Since

then, courts have found that a “loose factual connection between

                                      5
      Case 2:19-cv-13184-ILRL-DMD Document 43 Filed 07/10/20 Page 6 of 8



the claims is generally sufficient” to meet the common-nucleus

standard. CheckPoint Fluidic Sys. Int'l, Ltd. v. Guccione, No.

CIV.A. 10-4505, 2012 WL 195533, at *3 (E.D. La. Jan. 23, 2012).

Additionally, “[a] court's determination of whether to exercise

supplemental jurisdiction is guided by considerations of judicial

economy, convenience and fairness to litigants.” Id.

        Camenzuli     and    Lenaz     argue     that     Disco’s    state       law

counterclaims for breach of duties do not have a common nucleus of

operative facts to the trademark claims. Rec. Doc. 41. Camenzuli

and Lenaz assert that the state law claims for the breach of duties

do not address the same facts as the trademark dispute and although

there    would   be   some   overlap    in     witnesses,    the   focus   of    the

trademark claims and the claims for breach of duties are different.

Id.

     In support of its assertion, Camenzuli and Lenaz cite a case

from the Eastern District of Virginia, which this court is not

bound to follow, Mason v. Richmond Motor Co., 625 F. Supp. 883

(E.D. Va. 1986), aff'd, 825 F.2d 407 (4th Cir. 1987).                    In Mason,

the Eastern      District    of Virginia        refused   to exercise      pendent

jurisdiction over state law claims asserted by a plaintiff for

breach of oral contract and a duty of fair dealing in an action

brought under the Age Discrimination In Employment Act, 29 U.S.C.

§ 621, although the oral contract and fair dealing claim arose out

of    the   plaintiff’s      employment      with   the     defendant.     Id.    In

                                        6
      Case 2:19-cv-13184-ILRL-DMD Document 43 Filed 07/10/20 Page 7 of 8



particular, the court in Mason       took exception to the concept that

only a “loose factual connection” between the federal and State

claims is required to empower the federal court to exercise pendent

jurisdiction. Id. at 886. The court found that the facts which

operate to give rise to the federal claim must be the facts which

operate to give rise to a State claim. Id.

     Disco’s memorandum in opposition opposes Camenzuli and Lenaz’s

logic and Disco argues that the state law claims for breach of

duties are so related to the trademark claims that the state law

violations resulted in the trademark dispute at issue. Rec. Doc.

38. Disco argues that the trademark dispute was the motivation

behind Camenzuli and Lenaz wrongful conduct underlying the claims

for breach of fiduciary duties and breach of the duty of care. Id.

at 8. Further, Disco asserts        that Camenzuli and Lenaz’s defense

to    the   state   law   claims   include    proving   ownership   in     the

intellectual property and that forcing these claims to proceed

separately may result in inconsistent results in the ownership of

the intellectual property at the root of the instant case. Id.

     At the outset, Camenzuli and Lenaz’s reliance on Mason is

insufficient. As stated earlier, courts have found that a “loose

factual connection between the claims is generally sufficient” to

meet the common-nucleus standard. 13B Charles A. Wright, Arthur R.

Miller, and Edward H. Cooper, Federal Practice and Procedure §§

3567.1, at 117 (2d ed.1984); see          Guccione, 2012 WL 195533 at *3;

                                      7
    Case 2:19-cv-13184-ILRL-DMD Document 43 Filed 07/10/20 Page 8 of 8



Hankins v. Yellow Fin Marine Servs., LLC, No. CV 15-2494, 2015 WL

9004447, at *3 (E.D. La. Dec. 16, 2015); and Bennett v. Biamont,

No. CIV.A.01-2717, 2002 WL 1611639, at *2 (E.D. La. July 19, 2002).

This Court disagrees with Mason. Further, Camenzuli and Lenaz

provide nor has this Court found Fifth Circuit precedent that has

determined a loose factual connection is insufficient.

  Here, while different allegations form the bases of ETDO’s claim

and Disco’s counterclaim, all of the allegations form a common

nucleus of facts. The main issue in this litigation is to determine

who owns the intellectual property. A pivotal part of Disco’s

counterclaims against Camenzuli and Lenaz lies on the issue of

whether    Camenzuli   and   Lenaz,       and    eventually      ETDO,     own    the

intellectual    property.    Moreover,          all    the    claims    stem     from

Camenzuli and Lenaz interaction with both ETDO and Disco. Deciding

both sets of claims in a single proceeding will also facilitate

judicial    economy    and    convenience             by     avoiding    redundant

proceedings. Therefore, both sets of claims arise from a common

nucleus of operative fact and Disco’s counterclaim falls under the

umbrella of this Court's supplemental jurisdiction.                    Further, the

Court expresses no opinion on the merits of any of the claims.

     New Orleans, Louisiana this 7th day of July, 2020




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE

                                      8
